Citation Nr: 1454503	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  14-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of premiums on Service-Disabled Veterans Insurance under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In addition to the issue listed above, a separate appeal is pending and addressed within a decision issued contemporaneous with this decision.  That appeal -  regarding entitlements to service connection, a higher initial rating, and applications to reopen previously denied claims - is separately docketed as the AOJ is the RO in Atlanta, Georgia, rather than the Insurance Center in Philadelphia, Pennsylvania.


REMAND

The Veteran is seeking a waiver of premium payments for Service-Disabled Veterans Insurance under 38 U.S.C.A. § 1922(a) (West 2002).  Upon application by the insured and under such regulations as VA may promulgate, payment of premiums on insurance may be waived during the continuous total disability of the insured, which continues or has continued for six or more consecutive months, if such disability began (1) after the date of the insured's application for insurance, (2) while the insurance was in force under premium-paying conditions, and (3) before the insured's sixty-fifth birthday.  38 U.S.C.A. § 1912(a) (West 2002).

Here, the Veteran contends that it is an acquired psychiatric disorder which has rendered him totally disabled.  The disorder reportedly had its onset in the 1970s, and the Veteran is reportedly in receipt of Social Security Administration disability payments related to the disorder.  While service-connection for the disorder has not yet been established, as noted in the introduction section, the Veteran has pending claims of service connection for this and other disorders.  Additionally, though the Veteran's service connected left ankle strain is currently rated as only 10 percent disabling, his initial rating is currently on appeal.

Because a full accounting of the Veteran's service-connected disabilities, the degree to which they are disabling, and the effective date of any award is necessary in order to assess whether the Veteran is eligible for the waiver sought, the Board finds that this issue is inextricably intertwined with the issues of service connection, initial rating, and application to reopen previously denied claims which are subject to a separate Board decision.  The Board cannot adjudicate the matter at this time, and thus it must also be remanded, pending development and resolution of the Veteran's other claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Coordinate with the VA RO in Atlanta, Georgia with regard to development and readjudication of claims currently pending with that office.

2.  Following completion of all indicated development and readjudication of the claims on appeal under original jurisdiction of the RO in Atlanta, Georgia, readjudicate the immediate matter of entitlement to waiver of premiums for Service-Disabled Veterans Insurance under 38 U.S.C.A. § 1922(a).  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




